Exhibit 10.1
NOBLE ENERGY, INC.
1992 STOCK OPTION AND RESTRICTED STOCK PLAN
(As Amended and Restated Effective April 26, 2011)
     Section 1. Purpose
     The purpose of this Plan is to assist Noble Energy, Inc., a Delaware
corporation, in attracting and retaining, as officers and key employees of the
Company and its Affiliates, persons of training, experience and ability and to
furnish additional incentive to such persons by encouraging them to become
owners of Shares of the Company’s capital stock, by granting to such persons
Incentive Options, Nonqualified Options, Restricted Stock, or any combination of
the foregoing.
     Section 2. Definitions
     Unless the context otherwise requires, the following words as used herein
shall have the following meanings:
     (a) “Affiliate” means any corporation or other type of entity in a chain of
corporations or other entities in which each corporation or other entity has a
controlling interest in another corporation or other entity in the chain,
starting with the Company and ending with the corporation or other entity that
has a controlling interest in the corporation or other entity for which the
Employee provides direct services. For purposes of this Affiliate definition,
the term “controlling interest” has the same meaning as provided in Treasury
Regulation section 1.414(c)-2(b)(2)(i), except that the phrase “at least
50 percent” shall be used instead of the phrase “at least 80 percent” in each
place the phrase “at least 80 percent” appears in Treasury Regulation section
1.414(c)-2(b)(2)(i).
     (b) “Agreement” means the written agreement (i) between the Company and the
Optionee evidencing the Option and any SARs that relate to such Option granted
by the Company and the understanding of the parties with respect thereto or
(ii) between the Company and a recipient of a Restricted Stock award, a Cash
Award or a Performance Award evidencing the restrictions, terms and conditions
applicable to such award and the understanding of the parties with respect
thereto. In the event of any inconsistency between the Plan and an Agreement,
the Plan shall govern.
     (c) “Board” means the Board of Directors of the Company as the same may be
constituted from time to time.
     (d) “Cash Award” means an award for the payment of a cash bonus that has
been awarded pursuant to Section 16 of the Plan.
     (e) “Code” means the Internal Revenue Code of 1986, as amended.
     (f) “Committee” means the Committee provided for in Section 3 of the Plan
as the same may be constituted from time to time.

 



--------------------------------------------------------------------------------



 



     (g) “Company” means Noble Energy, Inc., a Delaware corporation.
     (h) “Corporate Transaction” shall have the meaning as defined in Section 8
of the Plan.
     (i) “Disability” means the termination of an employee’s employment with the
Company or an Affiliate because of a medically determinable physical or mental
impairment (i) that prevents the employee from performing his or her employment
duties in a satisfactory manner and is expected either to result in death or to
last for a continuous period of not less than twelve months as determined by the
Committee, or (ii) for which the employee is eligible to receive disability
income benefits under a long-term disability insurance plan maintained by the
Company or an Affiliate.
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (k) “Fair Market Value” means, except as provided in the next sentence with
respect to grants and awards made prior to April 26, 2011, the closing sales
price per Share on the New York Stock Exchange on the date in question (or if
there was no reported sale on the New York Stock Exchange on such date, then on
the last preceding day on which any reported sale occurred on the New York Stock
Exchange). With respect to an Option or SAR that relates to such Option that was
granted prior to April 26, 2011, or Shares of Restricted Stock that were awarded
prior to April 26, 2011, the following shall apply: “Fair Market Value” means
the fair market value per Share as determined by the Committee in good faith;
provided, however, that if a Share is listed or admitted to trading on a
securities exchange registered under the Exchange Act, the Fair Market Value per
Share shall be the average of the reported high and low sales price on the date
in question (or if there was no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the principal securities
exchange on which such Share is listed or admitted to trading, or if a Share is
not listed or admitted to trading on any such exchange but is listed as a
national market security on the National Association of Securities Dealers, Inc.
Automated Quotations System (“NASDAQ”) or any similar system then in use, the
Fair Market Value per Share shall be the average of the reported high and low
sales price on the date in question (or if there was no reported sale on such
date, on the last preceding date on which any reported sale occurred) on such
system, or if a Share is not listed or admitted to trading on any such exchange
and is not listed as a national market security on NASDAQ but is quoted on
NASDAQ or any similar system then in use, the Fair Market Value per Share shall
be the average of the closing high bid and low asked quotations on such system
for such Share on the date in question; and, provided further, that for purposes
of valuing Shares to be made subject to Incentive Options, the Fair Market Value
per Share shall be determined without regard to any restriction other than one
which, by its terms, will never lapse.
     (l) “Incentive Option” means an Option that is intended to satisfy the
requirements of Section 422(b) of the Code.
     (m) “Nonqualified Option” means an Option that does not qualify as a
statutory stock option under Section 422 or 423 of the Code.

-2-



--------------------------------------------------------------------------------



 



     (n) “Non-Employee Director” means a director of the Company who satisfies
the definition thereof under Rule 16b-3 promulgated under the Exchange Act.
     (o) “Option” means an option to purchase one or more Shares granted under
and pursuant to the Plan. Such Option may be either an Incentive Option or a
Nonqualified Option.
     (p) “Optionee” means a person who has been granted an Option and who has
executed an Agreement with the Company.
     (q) “Outside Director” means a director of the Company who is an outside
director within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.
     (r) “Performance Award” means any Restricted Stock award or Cash Award that
has been designated at the time of award as a Performance Award in accordance
with the provisions of Section 15 of the Plan.
     (s) “Plan” means this Noble Energy, Inc. 1992 Stock Option and Restricted
Stock Plan, as amended from time to time.
     (t) “Restricted Stock” means Shares issued or transferred pursuant to
Section 14 of the Plan.
     (u) “Retirement” means a termination of employment with the Company or an
Affiliate either (i) on a voluntary basis by a person who (A) is at least
55 years of age with five years of credited service with the Company or one or
more Affiliates or (B) has at least 20 years of credited service with the
Company or one or more Affiliates, immediately prior to such termination of
employment or (ii) otherwise with the written consent of the Committee in its
sole discretion.
     (v) “SARs” means stock appreciation rights granted pursuant to Section 7 of
the Plan.
     (w) “Securities Act” means the Securities Act of 1933, as amended.
     (x) “Share” means a share of the Company’s present common stock, par value
$3.33-1/3 per share, and any share or shares of capital stock or other
securities of the Company hereafter issued or issuable in respect of or in
substitution or exchange for each such present share. Such Shares may be
unissued or reacquired Shares, as the Board, in its sole and absolute
discretion, shall from time to time determine.
     Section 3. Administration
     The Plan shall be administered by, and the decisions concerning the Plan
shall be made solely by, a Committee of two or more directors of the Company,
all of whom are both Non-Employee Directors and Outside Directors. Each member
of the Committee shall be appointed by and shall serve at the pleasure of the
Board. The Board shall have the sole continuing

-3-



--------------------------------------------------------------------------------



 



authority to appoint members of the Committee. In making grants or awards, the
Committee shall take into consideration the contribution the person has made or
may make to the success of the Company or its Affiliates and such other
considerations as the Board may from time to time specify.
     Except to the extent already appointed by the Board, the Committee shall
elect one of its members as its chairman, and shall hold its meetings at such
times and places as it may determine. A majority of the members of the Committee
shall constitute a quorum. All decisions and determinations of the Committee
shall be made by the majority vote or decision of the members present at any
meeting at which a quorum is present; provided, however, that any decision or
determination reduced to writing and signed by all members of the Committee
shall be as fully effective as if it had been made by a majority vote or
decision at a meeting duly called and held. The Committee may appoint a
secretary (who need not be a member of the Committee) who shall keep minutes of
its meetings. The Committee may make any rules and regulations for the conduct
of its business that are not inconsistent with the express provisions of the
Plan, the bylaws or certificate of incorporation of the Company or any
resolutions of the Board.
     All questions of interpretation or application of the Plan, or of a grant
of an Option and any SARs that relate to such Option or of a Restricted Stock
award, Cash Award or Performance Award, including questions of interpretation or
application of an Agreement, shall be subject to the determination of the
Committee, which determination shall be final and binding upon all parties.
     Subject to the express provisions of the Plan, the Committee shall have the
authority, in its sole and absolute discretion:
     (a) to adopt, amend or rescind administrative and interpretive rules and
regulations relating to the Plan;
     (b) to construe the Plan;
     (c) to make all other determinations necessary or advisable for
administering the Plan;
     (d) to determine the terms and provisions of the respective Agreements
(which need not be identical), including provisions defining or otherwise
relating to (i) the term and the period or periods and extent of exercisability
of Options, (ii) the extent to which transfer restrictions shall apply to Shares
issued upon exercise of Options or any SARs that relate to such Options,
(iii) the effect of termination of employment upon the exercisability of
Options, and (iv) the effect of approved leaves of absence upon the
exercisability of Options;
     (e) to accelerate, regardless of whether the Agreement so provides, (i) the
time of exercisability of any Option and SAR that relates to such Option,
(ii) the time of the lapsing of restrictions on any Restricted Stock award that
is not a Performance Award, or (iii) the time of the lapsing of restrictions on
or for the vesting or payment of any Cash Award that is not a Performance Award
(provided that such acceleration does

-4-



--------------------------------------------------------------------------------



 



not subject the benefits payable under such Cash Award to the tax imposed by
Section 409A of the Code);
     (f) subject to Section 13 of the Plan, to amend any Agreement provided that
such amendment does not (i) adversely affect the Optionee or awardee under such
Agreement in a material way without the consent of such Optionee or awardee, or
(ii) cause any benefit provided or payable under such Agreement that is intended
to comply with or be exempt from Section 409A of the Code, or intended to be
qualified performance-based compensation within the meaning of Treasury
Regulation section 1.162-27(e), to fail to comply with or be exempt from
Section 409A of the Code or to fail to be qualified performance-based
compensation within the meaning of Treasury Regulation section 1.162-27(e),
respectively;
     (g) to construe the respective Agreements; and
     (h) to exercise the powers conferred on the Committee under the Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent it shall deem
expedient to carry it into effect, and it shall be the sole and final judge of
such expediency. The determinations of the Committee on the matters referred to
in this Section 3 shall be final and conclusive.
     Section 4. Shares Subject to the Plan
     (a) The total number of Shares available for grants or awards made under
the Plan shall not exceed a maximum of 31,000,000 Shares in the aggregate (the
“Plan Share Limit”). The total number of Shares that may be issued on or after
April 26, 2011, pursuant to Incentive Options shall not exceed a maximum of
7,000,000 Shares in the aggregate. The total number of Shares for which Options
and SARs may be granted, and which may be awarded as Restricted Stock, to any
one person during any calendar year shall not exceed a maximum of 400,000 Shares
in the aggregate. Each such maximum number of Shares shall be increased or
decreased as provided in Section 17 of the Plan.
     (b) At any time and from time to time after the Plan takes effect, the
Committee, pursuant to the provisions herein set forth, may grant Options and
any SARs that relate to such Options and award Restricted Stock until the
maximum number of Shares shall be exhausted or the Plan shall be sooner
terminated.
     (c) For the purpose of determining the number of Shares available for
grants or awards made under the Plan:
     (i) with respect to grants or awards made under the Plan prior to April 26,
2011, each Share subject to an Option (whether with or without a related SAR),
and each Share awarded as Restricted Stock, shall count against the Plan Share
Limit as one (1) Share,
     (ii) with respect to grants or awards made under the Plan on or after
April 26, 2011, each Share subject to an Option (whether with or without a
related

-5-



--------------------------------------------------------------------------------



 



SAR) shall count against the Plan Share Limit as one (1) Share, and each Share
awarded as Restricted Stock shall count against the Plan Share Limit as 2.39
Shares,
     (iii) Shares subject to Options (whether with or without related SARs) that
expire or are terminated or forfeited prior to exercise, and Shares awarded as
Restricted Stock that are forfeited, shall remain available for grants or awards
made under the Plan and shall be added back to the number of Shares available
for such grants or awards on the same numerical basis as previously counted
against the Plan Share Limit, and
     (iv) Shares tendered or withheld to satisfy an exercise price or tax
withholding obligation pertaining to an Option, SAR or Restricted Stock shall
not be available for grants or awards made under the Plan and shall not be added
to the number of Shares available for such grants or awards.
     Section 5. Eligibility
     The persons who shall be eligible to receive grants of Options and any SARs
that relate to such Options, and to receive Restricted Stock awards, Cash Awards
or Performance Awards, shall be regular salaried officers or other employees of
the Company or one or more of its Affiliates.
     Section 6. Grant of Options
     (a) From time to time while the Plan is in effect, the Committee may, in
its sole and absolute discretion, select from among the persons eligible to
receive a grant of Options under the Plan (including persons who have already
received such grants of Options) such one or more of them as in the opinion of
the Committee should be granted Options. The Committee shall thereupon, likewise
in its sole and absolute discretion, determine the number of Shares to be
allotted for option to each person so selected.
     (b) Each person so selected shall be granted an Option to purchase the
number of Shares so allotted to him, upon such terms and conditions, consistent
with the provisions of the Plan, as the Committee may specify. Each such person
shall have a reasonable period of time, to be fixed by the Committee, within
which to accept or reject the granted Option. Failure to accept within the
period so fixed may be treated as a rejection.
     (c) Each person who accepts an Option offered to him shall enter into an
Agreement with the Company, in such form as the Committee may prescribe, setting
forth the terms and conditions of the Option. Each Option Agreement shall
contain such provisions (including, without limitation, restrictions or the
removal of restrictions upon the exercise of the Option and any SARs that relate
to such Option and the transfer of Shares thereby acquired) as the Committee
shall deem advisable. In the event a person is granted both one or more
Incentive Options and one or more Nonqualified Options, such grants shall be
evidenced by separate Agreements, one for each Incentive Option grant

-6-



--------------------------------------------------------------------------------



 



and one for each Nonqualified Option grant. Unless a subsequent effective date
of grant is specified by the Committee, the date on which the Committee approves
the grant of an Option to a person, including the specification of the number of
Shares to be subject to the Option, shall constitute the date on which the
Option covered by such Agreement is granted. Such person shall be notified of
his or her grant as soon as practicable following the Committee’s approval of
such grant, but in no event shall an Optionee gain any rights in addition to
those specified by the Committee in its grant, regardless of the time that may
pass between the grant of the Option and the actual signing of the Agreement by
the Company and the Optionee.
     (d) At the time an Option is granted, the Committee may, in its sole and
absolute discretion, designate such Option as an Incentive Option intended to
qualify under Section 422(b) of the Code; provided, however, that Incentive
Options may be granted only to employees of the Company or a “parent
corporation” or a “subsidiary corporation” of the Company (which terms, for the
purposes of this Section and any Incentive Option granted under the Plan, shall
have the meanings set forth in Section 424(e) and (f) of the Code,
respectively), and that Incentive Options may not be granted more than 10 years
after March 17, 2011, the date this Plan restatement was adopted by the Board.
Each Agreement relating to an Incentive Option shall contain such limitations
and restrictions upon the exercise of the Incentive Option as shall be necessary
for the Incentive Option to which such Agreement relates to constitute an
incentive stock option, as defined in Section 422(b) of the Code. Any provision
of the Plan to the contrary notwithstanding:
     (i) no Incentive Option shall be granted to any person who, at the time
such Incentive Option is granted, owns shares possessing more than 10 percent of
the total combined voting power of all classes of shares of the Company or of
its parent or subsidiary corporation (within the meaning of Section 422(b)(6) of
the Code) unless the option price under such Incentive Option is at least
110 percent of the Fair Market Value of the Shares subject to the Incentive
Option at the date of its grant and such Incentive Option is not exercisable
after the expiration of five years from the date of its grant; and
     (ii) to the extent that the aggregate Fair Market Value (determined as of
the date the Incentive Option is granted) of the Shares subject to an Incentive
Option granted to an Optionee and the aggregate Fair Market Value (determined as
of the date the option is granted) of the shares of the Company and its parent
and subsidiary corporations (or a predecessor corporation of the Company or any
such parent or subsidiary corporation) subject to any other incentive stock
option (within the meaning of Section 422(b) of the Code) of the Company and its
parent and subsidiary corporations (or a predecessor corporation of the Company
or any such parent or subsidiary corporation) granted to such Optionee, that may
become exercisable for the first time during any calendar year, exceeds
$100,000, such excess portion of the Option shall be treated as a Nonqualified
Option.
     (e) Each Agreement that includes SARs in addition to an Option shall comply
with the provisions of Section 7 of the Plan.



-7-



--------------------------------------------------------------------------------



 



     Section 7. Grant of SARs
     The Committee may from time to time grant SARs in conjunction with all or
any portion of any Option either (i) at the time of the initial Option grant
(not including any subsequent modification that may be treated as a new grant of
an Incentive Option for purposes of Section 424(h) of the Code) or (ii) with
respect to Nonqualified Options, at any time after the initial Option grant
while the Nonqualified Option is still outstanding. SARs shall not be granted
other than in conjunction with an Option granted hereunder.
     SARs granted hereunder shall comply with the following conditions and also
with the terms of the Agreement governing the Option in conjunction with which
they are granted:
     (a) The SAR shall expire no later than the expiration of the underlying
Option.
     (b) Upon the exercise of an SAR, the Optionee shall be entitled to receive
payment equal to the excess of the aggregate Fair Market Value of the Shares
with respect to which the SAR is then being exercised (determined as of the date
of such exercise) over the aggregate purchase price of such Shares as provided
in the related Option. Payment may be made in Shares, valued at their Fair
Market Value on the date of exercise, or in cash, or partly in Shares and partly
in cash, as determined by the Committee in its sole and absolute discretion.
     (c) SARs shall be exercisable (i) only at such time or times and only to
the extent that the Option to which they relate shall be exercisable, (ii) only
when the Fair Market Value of the Shares subject to the related Option exceeds
the purchase price of the Shares as provided in the related Option, and
(iii) only upon surrender of the related Option or any portion thereof with
respect to the Shares for which the SARs are then being exercised.
     (d) Upon exercise of an SAR, a corresponding number of Shares subject to
option under the related Option shall be canceled. Such canceled Shares shall be
charged against the Shares reserved for the Plan, as provided in Section 4 of
the Plan, as if the Option had been exercised to such extent and shall not be
available for future Option grants or Restricted Stock awards hereunder.
     Section 8. Option Price
     The option price for each Share covered by an Option shall not be less than
the greater of (a) the par value of such Share or (b) the Fair Market Value of
such Share at the time such Option is granted. Notwithstanding the preceding
sentence, if the Company or an Affiliate agrees to substitute a new Option under
the Plan for an old option, or to assume an old option, by reason of a corporate
merger, consolidation, acquisition of property or stock, separation,
reorganization, or liquidation (any of such events being referred to herein as a
“Corporate Transaction”), the option price of the Shares covered by each such
new Option or assumed Option may be other than the Fair Market Value of the
Shares at the time the Option is granted as determined by reference to a
formula, established at the time of the Corporate Transaction, which will give
effect to such substitution or assumption; provided, however, in no event shall:

-8-



--------------------------------------------------------------------------------



 



     (a) the excess of the aggregate Fair Market Value of the Shares subject to
the Option immediately after the substitution or assumption over the aggregate
option price of such Shares be more than the excess of the aggregate Fair Market
Value of all Shares subject to the option immediately prior to the substitution
or assumption over the aggregate option price of such Shares;
     (b) in the case of an Incentive Option, the new Option or the assumption of
the old option give the Optionee additional benefits that he would not have
under the old option; or
     (c) the ratio of the option price to the Fair Market Value of the stock
subject to the Option immediately after the substitution or assumption be more
favorable to the Optionee than the ratio of the option price to the Fair Market
Value of the stock subject to the old option immediately prior to such
substitution or assumption, on a Share by Share basis.
Notwithstanding the above, the provisions of this Section 8 with respect to the
option price in the event of a Corporate Transaction shall, in the case of an
Incentive Option, be subject to the requirements of Section 424(a) of the Code
and the Treasury regulations and other applicable guidance promulgated
thereunder, and in the case of a Nonqualified Option, be subject to the
requirements for stock rights exempt from the application of Section 409A of the
Code. In the event of a conflict between the terms of this Section 8 and the
above cited statutes, regulations and rulings, or in the event of an omission in
this Section 8 of a provision required by said laws, the latter shall control in
all respects and are hereby incorporated herein by reference as if set out at
length.
     Section 9. Option Period and Terms of Exercise
     (a) Each Option shall be exercisable during such period of time as the
Committee may specify, but in no event for longer than 10 years from the date
when the Option is granted; provided, however, that, unless provided otherwise
in an Agreement:
     (i) All rights to exercise an Option and any SARs that relate to such
Option shall, subject to the provisions of subsection (c) of this Section 9,
terminate one year after the date the Optionee ceases to be employed by at least
one of the employers in the group of employers consisting of the Company and its
Affiliates, for any reason other than death, Disability or Retirement, except
that, in the event of the termination of employment of the Optionee on account
of (A) fraud or intentional misrepresentation, or (B) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or its
Affiliates, the Option and any SARs that relate to such Option shall thereafter
be null and void for all purposes. Employment shall not be deemed to have ceased
by reason of the transfer of employment, without interruption of service,
between or among the Company and any of its Affiliates.
     (ii) If the Optionee ceases to be employed by at least one of the employers
in the group of employers consisting of the Company and its Affiliates, by
reason of his death, Disability or Retirement, all rights to exercise such
Option

-9-



--------------------------------------------------------------------------------



 



and any SARs that relate to such Option shall, subject to the provisions of
subsection (c) of this Section 9, terminate five years thereafter.
     (b) If an Option is granted with a term shorter than 10 years, the
Committee may extend the term of the Option and any SARs that relate to such
Option, but for not more than 10 years from the date when the Option was
originally granted.
     (c) In no event may an Option or any SARs that relate to such Option be
exercised after the expiration of the term thereof.
     Section 10. Transferability of Options and SARs
     Except as provided in this Section 10, no Option or any SARs that relate to
an Option shall be (i) transferable otherwise than by will or the laws of
descent and distribution, or (ii) exercisable during the lifetime of the
Optionee by anyone other than the Optionee. A Nonqualified Option granted to an
Optionee, and any SARs that relate to such Nonqualified Option, may be
transferred by such Optionee to a permitted transferee (as defined below),
provided that (i) there is no consideration for such transfer (other than
receipt by the Optionee of interests in an entity that is a permitted
transferee); (ii) the Optionee (or such Optionee’s estate or representative)
shall remain obligated to satisfy all income or other tax withholding
obligations associated with the exercise of such Nonqualified Option or SARs;
(iii) the Optionee shall notify the Company in writing that such transfer has
occurred and disclose to the Company the name and address of the permitted
transferee and the relationship of the permitted transferee to the Optionee; and
(iv) such transfer shall be effected pursuant to transfer documents in a form
approved by the Committee. A permitted transferee may not further assign or
transfer any such transferred Nonqualified Option or any SARs that relate to
such Nonqualified Option otherwise than by will or the laws of descent and
distribution. Following the transfer of an Nonqualified Option and any SARs that
relate to such Nonqualified Option to a permitted transferee, such Nonqualified
Option and SARs shall continue to be subject to the same terms and conditions
that applied to them prior to their transfer by the Optionee, except that they
shall be exercisable by the permitted transferee to whom such transfer was made
rather than by the transferring Optionee. For the purposes of the Plan, the term
“permitted transferee” means, with respect to an Optionee, (I) any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of the Optionee, including
adoptive relationships, (II) any person sharing the Optionee’s household (other
than a tenant or an employee), (III) a trust in which the Optionee and/or
persons described in clauses (I) and (II) above have more than fifty percent of
the beneficial interest, (IV) a foundation in which the Optionee and/or persons
described in clauses (I) and (II) above control the management of assets, and
(V) any other entity in which the Optionee and/or persons described in clauses
(I) and (II) above own more than fifty percent of the voting interests.
     Section 11. Exercise of Options and SARs
     (a) In the event of an Optionee’s death, any then exercisable portion of an
Option that has been granted to such Optionee, and any SARs that relate to such
Option, may be exercised, within the period ending with the earlier of the fifth
anniversary of the

-10-



--------------------------------------------------------------------------------



 



date of the Optionee’s death or the date of the termination of such Option, by
the duly authorized representative of the deceased Optionee’s estate or the
permitted transferee to whom such Option and SARs have been transferred.
     (b) At any time, and from time to time, during the period when any Option
and any SARs that relate to such Option, or a portion thereof, are exercisable,
such Option or SARs, or portion thereof, may be exercised in whole or in part;
provided, however, that in an Agreement the Committee may require any Option or
SAR that is partially exercised to be so exercised with respect to at least a
stated minimum number of Shares.
     (c) Each exercise of an Option, or a portion thereof, shall be evidenced by
a notice in writing to the Company accompanied by payment in full of the option
price of the Shares then being purchased. Payment in full shall mean payment of
the full amount due: (i) in cash, (ii) by certified check or cashier’s check,
(iii) with Shares owned by the exercising Optionee or permitted transferee
having a Fair Market Value at least equal to the aggregate option price payable
in connection with such exercise, or (iv) by any combination of clauses
(i) through (iii). If the exercising Optionee or permitted transferee chooses to
remit Shares in payment of all or any portion of the option price, then (for
purposes of payment of the option price) those Shares shall be deemed to have a
cash value equal to their aggregate Fair Market Value determined as of the date
the exercising Optionee or permitted transferee exercises such Option.
     Notwithstanding anything contained herein to the contrary, at the request
of an exercising Optionee or permitted transferee and to the extent permitted by
applicable law, the Committee shall approve arrangements with a brokerage firm
or firms under which any such brokerage firm shall, on behalf of the exercising
Optionee or permitted transferee, make payment in full to the Company of the
option price of the Shares then being purchased, and the Company, pursuant to an
irrevocable notice in writing from the exercising Optionee or permitted
transferee, shall make prompt delivery of one or more certificates for the
appropriate number of Shares to such brokerage firm. Payment in full for
purposes of the immediately preceding sentence shall mean payment of the full
amount due, either in cash or by certified check or cashier’s check.
     (d) Each exercise of SARs, or a portion thereof, shall be evidenced by a
notice in writing to the Company.
     (e) Each Optionee must take whatever affirmative actions are required, in
the opinion of the Committee, to enable the Company or appropriate Affiliate to
satisfy its Federal income tax and FICA and any applicable state and local
withholding obligations incurred as a result of such Optionee’s (or his or her
permitted transferee’s) exercise of an Option granted to such Optionee or any
SARs that relate to such Option. Upon the exercise of an Option or SARs
requiring tax withholding, an exercising Optionee or permitted transferee may
(i) direct the Company to withhold from the Shares to be issued to the
exercising Optionee or permitted transferee the number of Shares (based upon the
aggregate Fair Market Value of the Shares at the date of exercise) necessary to
satisfy the Company’s obligation to withhold taxes, (ii) deliver to the Company
sufficient Shares (based upon the aggregate Fair Market Value of the Shares at
the date of exercise) to

-11-



--------------------------------------------------------------------------------



 



satisfy the Company’s tax withholding obligations, (iii) deliver sufficient cash
to the Company to satisfy the Company’s tax withholding obligations, or (iv) any
combination of clauses (i) through (iii). In the event the Committee
subsequently determines that the aggregate Fair Market Value (as determined
above) of any Shares withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then the Optionee to
whom the Option and SARs in question were granted shall pay (or cause the
permitted transferee to whom such Option and SARs were transferred to pay) to
the Company, immediately upon the Committee’s request, the amount of that
deficiency.
     (f) No Shares shall be issued upon exercise of an Option until full payment
therefor has been made, and an exercising Optionee or permitted transferee shall
have none of the rights of a shareholder until Shares are issued to him.
     (g) Nothing herein or in any Agreement shall require the Company to issue
any Shares upon exercise of an Option or SAR if such issuance would, in the
opinion of counsel for the Company, constitute a violation of the Securities Act
or any similar or superseding statute or statutes, or any other applicable
statute or regulation, as then in effect. Upon the exercise of an Option or SAR
(as a result of which the exercising Optionee or permitted transferee receives
Shares), or portion thereof, the exercising Optionee or permitted transferee
shall give to the Company satisfactory evidence that he is acquiring such Shares
for the purposes of investment only and not with a view to their distribution;
provided, however, if or to the extent that the Shares delivered to the
exercising Optionee or permitted transferee shall be included in a registration
statement filed by the Company under the Securities Act, such investment
representation shall be abrogated.
     (h) An Optionee shall immediately notify the Company in writing of any
disqualifying disposition (within the meaning of Section 421(b) of the Code) of
Shares received upon the exercise of an Incentive Option.
     Section 12. Delivery of Stock Certificates
     As promptly as may be practicable after an Option or SAR (as a result of
the exercise of which the exercising Optionee or permitted transferee is
entitled to receive Shares), or a portion thereof, has been exercised as
hereinabove provided, the Company shall make delivery of the appropriate number
of Shares. In the event that an Optionee exercises both (i) an Incentive Option
or SARs that relate to such Option (as a result of which the Optionee receives
Shares), or a portion thereof, and (ii) a Nonqualified Option or SARs that
relate to such Option (as a result of which the Optionee receives Shares), or a
portion thereof, separately identifiable Shares shall be issued in certificate
or book-entry form for the Shares subject to the Incentive Option and for the
Shares subject to the Nonqualified Option.
     Section 13. Modification of Options and SARs
     Subject to the terms and conditions of and within the limitations of the
Plan, the Committee may modify, extend or renew outstanding Options and any SARs
that relate to such Options granted under the Plan. The Committee shall not have
authority to accept the surrender

-12-



--------------------------------------------------------------------------------



 



or cancellation of any Options and any SARs that relate to such Options
outstanding hereunder (to the extent not theretofore exercised) and grant new
Options and any SARs that relate to such new Options hereunder in substitution
therefor (to the extent not theretofore exercised) at an Option Price that is
less than the Option Price of the Options surrendered or canceled. Nor shall the
Committee have authority to accept the surrender or cancellation of any Option
and any SARs that relate to such Option outstanding hereunder (to the extent not
theretofore exercised) at a time at which the Fair Market Value of the Shares
subject to the Option is less than the option price, in return for any cash or
other consideration. Notwithstanding the foregoing provisions of this
Section 13, no modification of an outstanding Option and any SARs that relate to
such Option granted hereunder shall, without the consent of the Optionee,
adversely affect the holder thereof in a material way, except as may be
necessary, with respect to Incentive Options, to satisfy the requirements of
Section 422(b) of the Code, or with respect to Nonqualified Options to satisfy
the requirements for stock rights exempt from Section 409A of the Code.
     Section 14. Restricted Stock
     (a) The Committee may from time to time, in its sole and absolute
discretion, award Shares of Restricted Stock to such persons as it shall select
from among those persons who are eligible under Section 5 of the Plan to receive
awards of Restricted Stock. Any award of Restricted Stock shall be made from
Shares subject hereto as provided in Section 4 of the Plan.
     (b) A Share of Restricted Stock shall be subject to such restrictions,
terms and conditions, including forfeitures, if any, as may be determined by the
Committee, which may include, without limitation, the rendition of services to
the Company or its Affiliates for a specified time or the achievement of
specific goals, and to the further restriction that no such Share may be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of until the terms and conditions set by the Committee at the time of
the award of the Restricted Stock have been satisfied. A Restricted Stock award
may be a Performance Award or an award that is not a Performance Award. Each
recipient of an award of Restricted Stock shall enter into an Agreement with the
Company, in such form as the Committee shall prescribe, setting forth the
restrictions, terms and conditions of such award.
     If a person is awarded Shares of Restricted Stock, whether or not escrowed
as provided below, the person shall be the record owner of such Shares and shall
have all the rights of a shareholder with respect to such Shares (except to the
extent that the escrow agreement, if any, or the Agreement specifically provides
otherwise), including the right to vote and the right to receive dividends or
other distributions made or paid with respect to such Shares. Any certificate or
certificates representing Shares of Restricted Stock shall bear a legend similar
to the following:
The shares represented by this certificate have been issued pursuant to the
terms of the Noble Energy, Inc. 1992 Stock Option and Restricted Stock Plan and
may not be sold, assigned, transferred, discounted, exchanged, pledged or
otherwise encumbered or disposed of in any manner except as

-13-



--------------------------------------------------------------------------------



 



set forth in the terms of the agreement embodying the award of such shares dated
____________________, _____.
     In order to enforce the restrictions, terms and conditions that may be
applicable to a person’s Shares of Restricted Stock, the Committee may require
the person, upon the receipt of a certificate or certificates representing such
Shares or the issuance of such Shares in book-entry form, or at any time
thereafter, to deposit such certificate or certificates, together with stock
powers and other instruments of transfer, appropriately endorsed in blank, with
the Company or an escrow agent designated by the Company under an escrow
agreement, or to enter into an escrow agreement pertaining to Shares issued in
book-entry form, in such form as by the Committee shall prescribe.
     After the satisfaction of the restrictions, terms and conditions set by the
Committee at the time of an award of Restricted Stock to a person, the Share
certificate legend set forth above and any similar evidence of a transfer
restriction applicable to a Share issued in book-entry form shall be removed
with respect to the number of Shares that are no longer subject to such
restrictions, terms and conditions.
     The Committee shall have the authority (and the Agreement evidencing an
award of Restricted Stock may so provide) to cancel all or any portion of any
outstanding restrictions prior to the expiration of such restrictions with
respect to any or all of the Shares of Restricted Stock awarded to a person
hereunder on such terms and conditions as the Committee may deem appropriate,
provided that such cancellation does not cause any Shares of Restricted Stock
that were awarded as a Performance Award to fail to be qualified
performance-based compensation within the meaning of Treasury Regulation Section
1.162-27(e).
     (c) Unless otherwise provided by the Committee in the Agreement pertaining
to an award of Restricted Stock, if the a person to whom such Restricted Stock
has been awarded ceases to be employed by at least one of the employers in the
group of employers consisting of the Company and its Affiliates, for any reason,
prior to the satisfaction of any terms and conditions of an award, any
Restricted Stock remaining subject to restrictions shall thereupon be forfeited
by the person and transferred to, and reacquired by, the Company or an Affiliate
at no cost to the Company or the Affiliate; provided, however, if the cessation
is due to the person’s death, Disability or Retirement, the Committee may, in
its sole and absolute discretion, deem that the terms and conditions have been
met for all or part of such remaining portion (except such discretionary
authority shall not extend to any Shares of Restricted Stock that were awarded
as a Performance Award if such discretion would cause the award to fail to be
qualified performance-based compensation within the meaning of Treasury
Regulation Section 1.162-27(e)). In the event of such forfeiture, the person, or
in the event of his death, his personal representative, shall forthwith deliver
to the Secretary of the Company the certificates for the Shares of Restricted
Stock remaining subject to such restrictions, accompanied by such instruments of
transfer, if any, as may reasonably be required by the Secretary of the Company.
     (d) In case of any consolidation or merger of another corporation into the
Company in which the Company is the surviving corporation and in which there is
a

-14-



--------------------------------------------------------------------------------



 



reclassification or change (including a change to the right to receive cash or
other property) of the Shares (other than a change in par value, or from par
value to no par value, or as a result of a subdivision or combination, but
including any change in such shares into two or more classes or series of
shares), to the extent the Committee determines that such is necessary to
reflect such corporate action, the Committee shall take such further actions, if
any, as it determines to be appropriate to provide that Restricted Stock shall
take the form of the kind and amount of shares of stock and other securities
(including those of any new direct or indirect parent of the Company), property,
cash or any combination thereof receivable upon such consolidation or merger.
     Section 15. Performance Awards
     (a) The Options and SARs granted pursuant to the Plan are granted under
terms that are designed to provide for the payment of qualified
performance-based compensation within the meaning of Treasury Regulation section
1.162-27(e). In addition, at the time of awarding any Restricted Stock award or
Cash Award the Committee may, in its sole and absolute discretion, and subject
to the limitations on Shares and amounts applicable thereto, designate such
award to be a Performance Award that is intended to satisfy the requirements for
the payment of qualified performance-based compensation within the meaning of
Treasury Regulation section 1.162-27(e) (such requirements the “162(m)
Requirements”). The compensation payable under Performance Awards shall be
provided or paid solely on account of the attainment of one or more
preestablished, objective performance goals during a specified performance
period that shall not be shorter than one year, and shall comply with the 162(m)
Requirements.
     (b) Each Agreement embodying a Performance Award shall set forth (i) the
maximum amount that may be earned thereunder in the form of cash or Shares, as
applicable, (ii) the performance goal or goals and level of achievement
applicable to such Performance Award, (iii) the performance period over which
performance is to be measured, and (iv) such other terms and conditions as the
Committee may determine that are not inconsistent with the Plan or the 162(m)
Requirements.
     (c) The performance goal or goals for a Performance Award shall be
established in writing by the Committee based on one or more performance goals
as set forth in this Section 15 not later than 90 days after commencement of the
performance period with respect to such award, provided that the outcome of the
performance in respect of the goal or goals remains substantially uncertain as
of such time. At the time of the award of a Performance Award, and to the extent
permitted under Section 162(m) of the Code and the Treasury regulations and
other guidance promulgated thereunder, the Committee may provide for the manner
in which the performance goals will be measured in light of specified corporate
transactions, extraordinary events, accounting changes and other similar
occurrences.
     (d) The performance goal or goals to be used for the purposes of
Performance Awards may be described in terms of objectives that are related to
the particular eligible employee to whom the award is being made, or objectives
that are Company-wide or

-15-



--------------------------------------------------------------------------------



 



related to a subsidiary, division, department, region, function or business unit
of the Company in which such person is employed or with respect to which such
person performs services, and may consist of one or more or any combination of
the following criteria: (a) an amount or level of earnings or cash flow,
(b) earnings or cash flow per share (whether on a pre-tax, after-tax,
operational or other basis), (c) return on equity or assets, (d) return on
capital or invested capital and other related financial measures, (e) cash flow
or EBITDA, (f) revenues, (g) income, net income or operating income,
(h) expenses or costs or expense levels or cost levels (absolute or per unit),
(i) proceeds of sale or other disposition, (j) share price, (k) total
shareholder return, (l) operating profit, (m) profit margin, (n) capital
expenditures, (o) net borrowing, debt leverage levels, credit quality or debt
ratings, (p) the accomplishment of mergers, acquisitions, dispositions, or
similar business transactions, (q) net asset value per share, (r) economic value
added, (s) individual business objectives, (t) growth in reserves or production,
(u) finding and development costs, and/or (v) safety results. The performance
goals based on these performance measures may be made relative to the
performance of peers or other business entities.
     (e) Prior to the payment of any compensation pursuant to a Performance
Award, the Committee shall certify in writing that the applicable performance
goal or goals and other material terms of the Award have been satisfied. The
Committee in its sole and absolute discretion shall have the authority to
reduce, but not to increase, the amount payable in cash and the number of Shares
to be issued, retained or vested pursuant to a Performance Award.
     Section 16. Cash Awards
     The Committee may, in its sole and absolute discretion, award Cash Awards
to such persons as it shall select from among those persons who are eligible
under Section 5 of the Plan to receive Cash Awards. A Cash Award shall provide
for the payment of a cash bonus upon the achievement of specified performance
goals. A Cash Award may be a Performance Award or an award that is not a
Performance Award. The Committee shall specify the terms, conditions,
restrictions and limitations that apply to a Cash Award (which need not be
identical among the persons to whom such awards are made). Any provision of this
Plan to the contrary notwithstanding, the maximum amount that may be paid under
all Cash Awards awarded to any one person pursuant to this Plan during any one
calendar year shall not exceed $4,000,000. The Committee’s authority and
discretion to grant Cash Awards pursuant to this Plan is not intended to and
does not replace, modify, limit or otherwise affect the ability of the Company
and its Affiliates to pay or make grants of compensation under other programs
and arrangements of the Company and its Affiliates, including without limitation
the Company’s annual short-term incentive plans.
     Section 17. Changes in Company’s Shares and Certain Corporate Transactions
     If at any time while the Plan is in effect there shall be any increase or
decrease in the number of issued and outstanding Shares of the Company effected
without receipt of consideration therefor by the Company, through the
declaration of a stock dividend or through

-16-



--------------------------------------------------------------------------------



 



any recapitalization or merger or otherwise in which the Company is the
surviving corporation, resulting in a stock split-up, combination or exchange of
Shares of the Company, then and in each such event:
     (a) An appropriate adjustment shall be made in the maximum number of Shares
then subject to being optioned or awarded as Restricted Stock under the Plan, to
the end that the same proportion of the Company’s issued and outstanding Shares
shall continue to be subject to being so optioned and awarded;
     (b) Appropriate adjustment shall be made in the number of Shares and the
option price per Share thereof then subject to purchase pursuant to each Option
previously granted and then outstanding, to the end that the same proportion of
the Company’s issued and outstanding Shares in each such instance shall remain
subject to purchase at the same aggregate option price; and
     (c) In the case of Incentive Options, any such adjustments shall in all
respects satisfy the requirements of Section 424(a) of the Code and the Treasury
regulations and other guidance promulgated thereunder. In the case of
Nonqualified Options, any such adjustments shall in all respects satisfy the
requirements applicable to stock rights that are exempt from the application of
Section 409A of the Code.
     Except as is otherwise expressly provided herein, the issue by the Company
of shares of its capital stock of any class, or securities convertible into
shares of capital stock of any class, either in connection with a direct sale or
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or option price of Shares then subject to
outstanding Options granted under the Plan. Furthermore, the presence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities or preferred
stock that would rank above the Shares subject to outstanding Options granted
under the Plan; (iv) the dissolution or liquidation of the Company; (v) any
sale, transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise. All adjustments made pursuant to this Section 17 or any
other provision of this Plan shall be made in a manner that satisfies the
requirements for such adjustments under Sections 409A and 424 of the Code, as
applicable, and the Treasury regulations and other guidance promulgated
thereunder.
     Section 18. Effective Date
     The Plan was originally adopted by the Board on January 28, 1992, and has
been amended by the Board and approved by the shareholders of the Company at
various times thereafter. This amendment and restatement of the Plan was adopted
by the Board on March 17, 2011, and will become effective as of April 26, 2011,
if this amendment and restatement of the Plan is approved by the shareholders of
the Company by at least a majority of votes cast

-17-



--------------------------------------------------------------------------------



 



(including abstentions to the extent abstentions are counted as voting under
applicable State law) at a duly held meeting of the shareholders of the Company
to be held on April 26, 2011 at which a quorum representing a majority of
outstanding Shares entitled to vote is, either in person or by proxy, present
and voting on the Plan. If this amendment and restatement of the Plan is not so
approved at such meeting, then the Noble Energy, Inc. 1992 Stock Option and
Restricted Stock Plan as in effect immediately prior to such meeting shall
remain in effect.
     Section 19. Amendment, Suspension or Termination
     The Board may at any time amend, suspend or terminate the Plan; provided,
however, that after the shareholders have approved and ratified the Plan in
accordance with Section 18 of the Plan, the Board may not, without approval of
the shareholders of the Company, amend the Plan so as to (a) increase the
maximum number of Shares subject thereto, as specified in Sections 4(a) and 17
of the Plan, (b) reduce the option price for Shares covered by Options granted
hereunder below the price specified in Section 8 of the Plan, or (c) permit the
“repricing” of Options and any SARs that relate to such new Options, or permit
the cancellation of “underwater” Options and any SARs that relate to such
Options in return for cash or other consideration, in contravention of
Section 13 of the Plan; and provided further, that the Board may not, without
the consent of the holder thereof, amend or cancel any outstanding Agreement in
a manner that adversely affects the holder thereof in a material way.
     Section 20. Requirements of Law
     Notwithstanding anything contained herein or in any Agreement to the
contrary, the Company shall not be required to sell or issue Shares under any
Option or SAR if the issuance thereof would constitute a violation by the
Optionee or the Company of any provision of any law or regulation of any
governmental authority or any national securities exchange; and as a condition
of any sale or issuance of Shares upon exercise of an Option or SAR, the Company
may require such agreements or undertakings, if any, as the Company may deem
necessary or advisable to assure compliance with any such law or regulation.
     Section 21. General
     (a) The proceeds received by the Company from the sale of Shares pursuant
to Options shall be used for general corporate purposes.
     (b) Nothing contained in the Plan or in any Agreement shall confer upon any
Optionee or recipient of Restricted Stock the right to continue in the employ of
the Company or any Affiliate, or interfere in any way with the rights of the
Company or any Affiliate to terminate his employment at any time, with or
without cause.
     (c) Neither the members of the Board nor any member of the Committee shall
be liable for any act, omission or determination taken or made in good faith
with respect to the Plan or any Option and any SARs that relate to such Option
granted hereunder or any Restricted Stock, Cash Award or Performance Award
awarded hereunder; and the members of the Board and the Committee shall be
entitled to indemnification and

-18-



--------------------------------------------------------------------------------



 



reimbursement by the Company in respect of any claim, loss, damage or expenses
(including counsel fees) arising therefrom to the full extent permitted by law
and under any directors’ and officers’ liability or similar insurance coverage
that may be in effect from time to time.
     (d) Any payment of cash or any issuance or transfer of Shares to an
exercising Optionee or permitted transferee, or to his legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, shall,
to the extent thereof, be in full satisfaction of all claims of such persons
hereunder. The Committee may require an exercising Optionee or permitted
transferee, legal representative, heir, legatee or distributee, as a condition
precedent to such payment, to execute a release and receipt therefor in such
form as it shall determine.
     (e) Neither the Committee, the Board nor the Company guarantees the Shares
from loss or depreciation.
     (f) All expenses incident to the administration, termination or protection
of the Plan, including, but not limited to, legal and accounting fees, shall be
paid by the Company or its Affiliates.
     (g) Records of the Company and its Affiliates regarding a person’s period
of employment, termination of employment and the reason therefor, leaves of
absence, re-employment and other matters shall be conclusive for all purposes
hereunder, unless determined by the Committee to be incorrect.
     (h) Any action required of the Company shall be by resolution of its Board
or by a person authorized to act by resolution of the Board. Any action required
of the Committee shall be by resolution of the Committee or by a person
authorized to act by resolution of the Committee.
     (i) If any provision of the Plan or any Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan or such Agreement, as the case may be, but such
provision shall be fully severable and the Plan or such Agreement, as the case
may be, shall be construed and enforced as if the illegal or invalid provision
had never been included herein or therein.
     (j) Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any notice required
or permitted to be delivered hereunder shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company, an Optionee or a recipient
of Restricted Stock may change, at any time and from time to time, by written
notice to the other, the address that it or he had theretofore specified for
receiving notices. Until changed in accordance herewith, the Company and each
Optionee and recipient of Restricted Stock shall specify as its and his address
for

-19-



--------------------------------------------------------------------------------



 



receiving notices the address set forth in the Agreement pertaining to the
Shares to which such notice relates.
     (k) Any person entitled to notice hereunder may waive such notice.
     (l) The Plan shall be binding upon the Optionee or the recipient of
Restricted Stock or a Cash Award, his or her heirs, legatees, distributees,
legal representatives and permitted transferees, upon the Company, its
successors and assigns, and upon the Committee, and its successors.
     (m) The titles and headings of Sections and paragraphs are included for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
     (n) All questions arising with respect to the provisions of the Plan shall
be determined by application of the laws of the State of Texas except to the
extent Texas law is preempted by Federal law.
     (o) Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of the Plan dictates, the plural shall be
read as the singular and the singular as the plural.
     (p) The compensation payable by the Company to or with respect to an
Optionee or awardee pursuant to this Plan is intended to be compensation that is
not subject to the tax imposed by Section 409A of the Code, and the Plan and
Agreements shall be administered and construed to the fullest extent possible to
reflect and implement such intent; provided, however, that any provision of this
Plan or an Agreement to the contrary notwithstanding, the Committee, the Company
and its Affiliates and their respective directors, officers, employees and
agents do not guarantee any particular tax treatment with respect to the
compensation payable pursuant to the Plan or an Agreement, and shall not be
responsible or liable for any such treatment.
     (q) Except as provided in Section 10, no right or interest of an Optionee
or an awardee under any Restricted Stock award, Cash Award or Performance Award
may be assigned, transferred or alienated, in whole or in part, either directly
or by operation of law (except, with respect to awards other than Incentive
Options, pursuant to a qualified domestic relations order within the meaning of
Section 414(p) of the Code or a similar domestic relations order under
applicable foreign law), and no such right or interest shall be liable for or
subject to any debt, obligation or liability of such Optionee or awardee.
     (r) Any provision of this Plan to the contrary notwithstanding, any
provision in this Plan setting forth a requirement for delivery of a written
notice, agreement, consent, acknowledgement, or other documentation in writing,
including a written signature, may be satisfied by electronic delivery of such
notice, agreement, consent, acknowledgment, or other documentation, in a manner
that the Committee has prescribed or that is otherwise acceptable to the
Committee, provided that evidence of the intended recipient’s receipt of the
electronic delivery is available to the Committee and that such delivery is not
prohibited by applicable laws and regulations.

-20-



--------------------------------------------------------------------------------



 



     Section 22. UK Sub-Plan
     Any provision of this Plan to the contrary notwithstanding, the Committee
may grant to the employees of the Company or one of its Affiliates whose
compensation from the Company or such Affiliate is subject to taxation under the
laws of the United Kingdom Options which (i) will terminate one year after the
Optionee’s death, (ii) cannot be transferred to a permitted transferee pursuant
to the provisions of Section 10, (iii) cannot be exercised using a means of
payment other than cash or a certified check or cashier’s check, and (iv) will
not be adjusted pursuant to Section 17 without the approval of the Board of
Inland Revenue of the United Kingdom.
     IN WITNESS WHEREOF, this amendment and restatement of the Noble Energy,
Inc. 1992 Stock Option and Restricted Stock Plan has been executed by the
Company on this 27th day of April, 2011, to be effective as provided in
Section 18 above.

            NOBLE ENERGY, INC.
      By:   /s/ Charles D. Davidson         Charles D. Davidson        Chairman
and Chief Executive Officer     

-21-